Case 2:18-cv-00135-JRG Document 197-1 Filed 02/20/19 Page 1 of 4 PageID #: 19485




                        EXHIBIT A
      Case 2:18-cv-00135-JRG Document 197-1 Filed 02/20/19 Page 2 of 4 PageID #: 19486


Fernando, Ravi

From:                             David.Tobin@BakerBotts.com
Sent:                             Friday, December 28, 2018 5:22 PM
To:                               Alexandra.Fellowes@kobrekim.com; ederieux@capshawlaw.com;
                                  ccapshaw@capshawlaw.com; jw@wsfirm.com; Hugham.Chan@kobrekim.com;
                                  Luke.Burton@kobrekim.com; Daniel.Zaheer@kobrekim.com
Cc:                               CommScope_Fractus@carlsoncaspers.com; melissa@gillamsmithlaw.com; Verizon
                                  Fractus; peter@ayersiplaw.com; GDCATTFRACTUS@gibsondunn.com;
                                  Sprint_Fractus@mcguirewoods.com; DLBBFractusTMO@BakerBotts.com
Subject:                          Fractus -- follow-up from conference call regarding claim construction


Counsel,

Thank you for the productive conference call today concerning claim construction. On behalf of all Defendants, we
wanted to follow-up with you on a few items.

Expert Declarations: On our conference call, you asked for the authority as to why expert declarations are due on
January 11, 2019. The Court’s Docket Control Order provides January 11, 2019 as the deadline to “Comply with P.R. 4-3
(Joint Claim Construction Statement).” On October 25, 2018, the Court issued General Order 18-10, which amended
Local Rule 4-3. http://www.txed.uscourts.gov/?q=general-orders
; http://www.txed.uscourts.gov/sites/default/files/goFiles/GO-18-
10%20General%20Order%20Amending%20Local%20Rules.pdf . Local Rule 4-3(b) states, “Each party shall also
simultaneously serve a disclosure of expert testimony consistent with Fed. R. Civ. P. 26(a)(2)(B(i)-(ii) or 26(a)(2)(C) for
any expert on which it intends to rely to support its proposed claim construction or indefiniteness position or to oppose
any other party’s proposed claim construction or indefiniteness position.” The previous rule similarly required parties to
exchange a detailed summary of expert opinions at the 4-3 deadline; this rule change only clarifies the amount of detail
required.

Further narrowing the disputed terms: We discussed on our conference call that there were certain patent claims that
were responsible for an oversized number of disputed claim terms and indefiniteness arguments. These include, for
example, claims 3, 5, 6, 9, and 18 of the ’814 patent; claim 12 of the ’870 patent; claim 12 of the ’256 patent; and claim
18 of the ’493 patent. We understand that Fractus is currently preparing a global proposal for narrowing the case, but
prior to that proposal, please let us know if Fractus will withdraw the aforementioned claims and any other claims in
order to streamline the claim-construction process.

Proposed Compromises and Agreements: Based on the party’s P.R. 4-2 disclosures and our conference call, Defendants
propose the following stand-alone terms as agreed constructions. Please let us know if Fractus agrees.




                                                             1
    Case 2:18-cv-00135-JRG Document 197-1 Filed 02/20/19 Page 3 of 4 PageID #: 19487

Claim Term                                    Claims                          Proposal
“simultaneously”                              ’191: 1, 12, 14, 15, 19         No construction is necessary at
                                              ’918: 1, 9, 38                  this time.
“works simultaneously”                        ’768: 1, 2, 9, 16, 23, 30, 38
“provide service simultaneously”              ’870: 1, 5, 11, 14, 20, 23,
                                              29, 33
“adapted to operate simultaneously”           256: 1, 17

“operative simultaneously”

“configured to simultaneously cover”

“simultaneously covers”

“integer divider”                             ’870: 1                         “a divider that is a whole
                                              ’768: 9, 14, 21                 number, and does not have a
                                                                              fractional or decimal part.”

“integer factor”                              ’918: 25                        “a divider that is a whole
                                              ’940: 16                        number, and does not have a
                                                                              fractional or decimal part.”

“the number of the mono-band arrays           ’191: 1, 5                      “the number of the plurality of
corresponds to the number of working                                          mono-band antenna arrays
frequencies of the multiband antenna array”                                   equals the number of working
                                                                              frequencies of the multiband
                                                                              antenna array”

“the number of the plurality of mono-band     ’918: 1                         “the number of the plurality of
antenna arrays corresponds to the number                                      mono-band antenna arrays
of working frequency bands of the                                             equals the number of working
interlaced multiband antenna array”                                           frequency bands of the
                                                                              interlaced multiband antenna
                                                                              array”

“a number of the mono-band antenna            ‘918: 38                        “the number of the mono-band
arrays corresponds to a number of the                                         antenna arrays equals the
plurality of working frequency bands of the                                   number of the plurality of
interlaced multiband antenna array”                                           working frequency bands of the
                                                                              interlaced multiband antenna
                                                                              array”

“a number of the plurality of mono-band       ’768: 1, 9, 16, 23, 30, 38      “the number of the plurality of
antenna arrays corresponds to a number of     ’870: 1, 11, 20                 mono-band antenna arrays
the plurality of working frequency bands of                                   equals the number of the
the interlaced multiband antenna array”                                       plurality of working frequency
                                                                              bands of the interlaced
                                                                              multiband antenna array”




                                                           2
     Case 2:18-cv-00135-JRG Document 197-1 Filed 02/20/19 Page 4 of 4 PageID #: 19488

 Claim Term                                     Claims         Proposal
 “a number of the plurality of dual-polarized   ’870: 29       “the number of the plurality of
 mono-band antenna arrays corresponds to a                     dual-polarized mono-band
 number of the plurality of working                            antenna arrays equals the
 frequency bands of the interlaced dual-                       number of the plurality of
 polarized multiband antenna array”                            working frequency bands of the
                                                               interlaced dual-polarized
                                                               multiband antenna array”



We look forward to hearing from you soon.

Thanks,
David


David Tobin
Attorney

Baker Botts L.L.P.
david.tobin@bakerbotts.com
T +1.214.953.6869
F +214.661.4869

2001 Ross Avenue
Dallas, Texas 75201-2980
USA




                                                           3
